Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a second contact between the source/drain region and the first contact, the second contact physically contacting the source/drain region and the first contact” as recited in claim 1, “the first contact physically contacting and electrically connected to the source/drain region; a first dielectric layer over the first contact, the first gate stack, and the second gate stack; a second contact extending through the first dielectric layer, the second contact physically contacting and electrically connected to the first contact; and a liner surrounding the second contact, the liner physically separating the second contact from the first dielectric layer, the liner comprising a silicon-containing insulator” as recited in claim 9, and “a second contact between the source/drain region and the first contact, the second contact physically contacting the first contact and the raised surface of the source/drain region” as recited in claim 15.
	Claims 2-8, 10-14, and 16-20 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
	With regards to claims 1, 9, and 15, the closest prior art is Basker et al. (USP# 9,508,825 B1, hereinafter Basker) and teaches everything of claims 1, 9, and 15 except for “a second contact between the source/drain region and the first contact, the second contact physically contacting the source/drain region and the first contact” as recited in claim 1, “the first contact physically contacting and electrically connected to the source/drain region; a first dielectric layer over the first contact, the first gate stack, and the second gate stack; a second contact extending through the first dielectric layer, the second contact physically contacting and electrically connected to the first contact; and a liner surrounding the second contact, the liner physically separating the second contact from the first dielectric layer, the liner comprising a silicon-containing insulator” as recited in claim 9, and “a second contact between the source/drain region and the first contact, the second contact physically contacting the first contact and the raised surface of the source/drain region” as recited in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML